Exhibit 10.1

Note: Certain information has been omitted from this exhibit and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment in accordance with Rule 24b-2 of the Securities Exchange
Act of 1934, as amended. The locations of these omissions are indicated in the
exhibit by the following markings: [**].

Blanket Purchase Agreement

Between

U.S. Department of Veterans Affairs

and

QuadraMed Corporation

 

Contractor:   QuadraMed Corporation  

12110 Sunset Hills Road, Suite 600

Reston, VA 20190

  Attn: Mindy Hatt   Phone: 703-904-5591   DUNS: ###-##-####   TIN: 68-042-2446

BPA Number: 101-049AH-005

Pursuant to the General Services Administration’s Federal Supply Schedule
contract numbers GS-35F-0171L, the Contractor, QuadraMed Corporation, agrees to
the following terms of a Blanket Purchase Agreement (BPA) with the Department of
Veterans Affairs. All orders placed under this BPA are subject to the terms and
conditions of the FSS contracts, except as noted below.

In establishing the Encoder Product Suite BPA, the VA followed the BPA
establishment procedures outlined in both FAR 8.405 and the GSA’s Special
Ordering Procedures for Services. Therefore, competition has already been
obtained, discounts negotiated, and prices for services identified in the BPA
determined to be fair and reasonable Orders are simply placed against the BPA
with no further documentation or justification required.

This BPA will further decrease costs, reduce paperwork, and save time by
eliminating the need for repetitive, individual purchases from the schedule
contracts. The end result is to create a purchasing mechanism for the Government
that works better and costs less.

1. Background: The Department of Veterans Affairs (VA) has a requirement for
encoder software products and annual maintenance. Encoders are software tools
coders use to aid them in coding medical records. This software is used by all
of the medical facilities within the Department of Veterans Affairs (VA). The
purpose of this product is to provide facilities with the ability to perform
interim or final checks of institutional and professional fee encounters and
claims prior to being finalized for update and billing in Veterans Integrated
System Technology Architecture (VISTA) Integrated Billing.

 

1 of 17



--------------------------------------------------------------------------------

2. Period of Performance: This BPA is for five (5) years from April 01, 2005 or
the expiration of the GSA contract, whichever comes first. If GSA exercises an
option to extend the term of the Schedule contract, the BPA can be extended as
well.

3. Type of Orders That May Be Placed: Fixed-Price purchase orders may be issued
against this BPA under the terms and conditions of QuadraMed Corporation’s GSA
contracts.

4. Pricing:

 

* Annual maintenance included in license fees

Term Enterprise License component pricing

Year 1

 

     1
Procedure
coding,
checking
Dx and
checks     2
Coding
References     3
Fixed
Reports     4
Audit and
Compliance
Reports     5
Billing &
Scrubbing     Single
Award
All
modules
With
Discount  

0 - 400,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

400,001 - 800,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

800,001 - 1,200,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,200,001 - 1,600,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,600,001 - 2,000,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

Term Enterprise License component pricing

Year 2

 

     1
Procedure
coding,
checking
Dx and
checks     2
Coding
References     3 Fixed
Reports     4
Audit and
Compliance
Reports     5
Billing &
Scrubbing     Single
Award
All
modules
With
Discount  

0 - 400,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

400,001 - 800,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

800,001 - 1,200,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,200,001 - 1,600,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,600,001 - 2,000,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

 

2 of 17



--------------------------------------------------------------------------------

Term Enterprise License component pricing

Year 3

 

     1
Procedure
coding,
checking
Dx and
checks     2
Coding
References     3
Fixed
Reports     4
Audit and
Compliance
Reports     5
Billing &
Scrubbing     Single
Award
All
modules
With
Discount  

0 - 400,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

400,001 - 800,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

800,001 - 1,200,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,200,001 - 1,600,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,600,001 - 2,000,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

Term Enterprise License component pricing

Year 4

 

     1
Procedure
coding,
checking
Dx and
checks     2
Coding
References     3
Fixed
Reports     4
Audit and
Compliance
Reports     5
Billing &
Scrubbing     Single
Award
All
modules
With
Discount  

0 - 400,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

400,001 - 800,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

800,001 - 1,200,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,200,001 - 1,600,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,600,001 - 2,000,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

 

3 of 17



--------------------------------------------------------------------------------

Term Enterprise License component pricing

Year 5

 

     1
Procedure
coding,
checking
Dx and
checks     2
Coding
References     3
Fixed
Reports     4
Audit and
Compliance
Reports     5
Billing &
Scrubbing     Single
Award
All
modules
With
Discount  

0 - 400,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

400,001 - 800,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

800,001 - 1,200,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,200,001 - 1,600,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

1,600,001- 2,000,000

                $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **]    $ [ **] 

Options for Training for “Encoder Product Suite”

New Sites have the option of choosing one of two training options. Although we
recommend the Standard Training Package, QuadraMed/DSS will accommodate each
facility’s start up with the Quick-start Training Package

 

Review Site Training Options

   Daily
Rate     # of
Trainers    Training
Price     Per diem     Total Price  

1. Quick Start Package (price per site)
6 Total Training days
5 days on site
Two days follow up web cast training sessions (1/2 day each)

   $ [ **]    2    $    [**]    $    [**]    $    [**] 

2. Standard Package (price per site)
8 Total Training days
8 days on site

   $ [ **]    2    $    [**]    $    [**]    $    [**] 

Total Training Costs for each of the above options are:

 

Option 1: Quick-start Package (46 new sites)

   $ [ **] 

Option 2: Standard Package (46 new sites)

   $ [ **] 

 

4 of 17



--------------------------------------------------------------------------------

Renewal Training

   Daily
Rate     # of
Trainers    Training
Price     Per diem     Total Price  

Annual renewal training (price per site)
4 On-site training days
Quarterly Webcast trainings (covering
new enhancements, revenue cycle changes resulting from recent VistA patches)

   $ [ **]    2    $ [ **]    $ [ **]    $ [ **] 

 

** All Travel must he conducted in accordance with the Federal Travel
Regulations

5. Obligation of Funds: This BPA does not obligate any funds. Funds will be
obligated by the placement of task orders under FAR 8.4.

6. Place of Performance: The place of performance shall be specified within each
task order.

7. Placement of Orders: All warranted Contracting Officers within the VA are
authorized to place orders under this BPA as consistent with their contractual
authority. All VA offices shall provide copies of orders or information
concerning orders placed by electronic means, paper, or purchase cards.

8. Issuance of Orders: Orders will be placed against this BPA via Electronic
Data Interchange (EDI), Fax or paper. Task orders can be submitted to:

QuadraMed Corporation

12110 Sunset Hills Road, Suite 600

Reston, VA 20190

Attn: Mindy Hatt, Vice President/General Manager, GPD

Phone: 703-904-5591

Fax: 703-742-5300

Email: mhatt@QuadraMed.com

9. Delivery Tickets: Orders can be placed by using Task Orders and providing the
following information as applicable:

 

  a) Name of Contractor

 

  b) Contract Number (Contractor’s GSA schedule number)

 

  c) BPA Number

 

  d) Purchase Order Number

 

  e) Date of Purchase

 

  f) Date of Shipment

 

  g) Itemized list of supplies or services furnished

 

  h) Date of Delivery Purchase Order number

10. Invoices: The requirement of a proper invoice is specified in the FSS
contract. Invoices will be submitted to the address specified within the task
order transmission issued against this BPA.

 

5 of 17



--------------------------------------------------------------------------------

The prices in this BPA must be at least as low or lower than the prices
QuadraMed Corporation has under any other GSA FSS or BPA vehicle under like
terms and conditions.

The terms and conditions in this BPA apply to all purchases made pursuant to it.
In the event of an inconsistency between the provisions of this BPA and
Contractor’s invoice, the provisions of this BPA will take precedence.

11. Changes to Task Orders: Changes to the Task Orders resulting in any increase
in cost or significant change to the described deliverables shall be
accomplished exclusively by the Contracting Officer. Contractors who proceed
with work on changes without the Contracting Officer’s approval shall do so at
their own risk.

12. Review of BPA: An annual review shall take place to determine whether a need
for the BPA still exists and whether the BPA is still considered a Best Value
(in the best interest of the government). Contractor is required to provide
updated price list as modified by GSA in all instances reflecting the
continuation of discounts included in this BPA. Note: Contractor shall
immediately inform the government of any changes made to their GSA contract that
affect this BPA. In the event that no activity has occurred at the time of an
annual review or discounts no longer represent the best value to the Government,
such shall constitute grounds for cancellation of the BPA.

Additional Information:

Contracting Officer:

Leonard E. Nale

Telephone: 202-254-0349

Fax Number: 202-254-0396

Email: Leonard.Nale@mail.va.gov

810 Vermont Ave, NW

Washington, DC 20420

Contracting Officer’s Technical Representative:

Barbara Knapik

Telephone: 727-319-1337

Fax Number: 727-319-1016

Email: Barbara.Knapik@med.va.gov

Department of Veterans Affairs

O1 Field Office (192)

Building 37, Room 338

10000 Bay Pines Blvd.

Bay Pines, FL 33744-5005

 

6 of 17



--------------------------------------------------------------------------------

All Sites - Detail for Year 1

 

              

Single
Award Per
Site Pricing

   New Site Installation
Fee     

0 - 400,000

       

Year 1

   Year 1 21    MANILA    41,438    $       [**]    Waived 20    ALASKA HCS & RO
   113,040    $       [**]    Waived 20    WALLA WALLA    114,618   
$       [**]    Waived 19    GRAND JUNCTION    114,710    $       [**]    Waived
19    SHERIDAN    115,637    $       [**]    Waived 20    S.ORG REHAB WHITE CITY
   131,277    $       [**]    Waived 4    BUTLER    156,302    $       [**]   
NA 12    IRON MOUNTAIN    156,462    $       [**]    Waived 19    CHEYENNE   
165,998    $       [**]    Waived 18    WEST TEXAS HCS    178,580   
$       [**]    Waived 1    NORTHAMPTON    179,037    $       [**]    NA 21   
HONOLULU    185,686    $       [**]    NA 6    BECKLEY    187,150   
$       [**]    NA 4    COATESVILLE    190,632    $       [**]    NA 1   
BEDFORD    198,141    $       [**]    NA 12    TOMAH    209,711    $       [**]
   Waived 4    WILMINGTON    220,740    $       [**]    NA 1    MANCHESTER   
221,293    $       [**]    NA 20    BOISE    223,452    $       [**]    Waived
23    FARGO    224,833    $       [**]    NA 7    TUSCALOOSA    228,249   
$       [**]    NA 4    ERIE    230,642    $       [**]    NA 4    JAMES E VAN
ZANDT VAMC    233,245    $       [**]    NA

 

7 of 17



--------------------------------------------------------------------------------

7    DUBLIN    238,465    $       [**]    NA 11    SAGINAW    240,512   
$       [**]    Waived 23    SIOUX FALLS    241,367    $       [**]    NA 18   
NORTHERN ARIZONA HCS    241,385    $       [**]    Waived 20    VA ROSEBURG HCS
   246,016    $       [**]    Waived 1    WHITE RIVER JCT    248,609   
$       [**]    NA 10    CHILLICOTHE    271,785    $       [**]    Waived 18   
EL PASO HCS    282,663    $       [**]    Waived 16    ALEXANDRIA    285,408   
$       [**]    NA 4    CLARKSBURG    288,158    $       [**]    NA 20   
SPOKANE    291,191    $       [**]    Waived 10    COLUMBUS-IOC    291,389   
$       [**]    Waived 18    AMARILLO HCS    297,067    $       [**]    Waived
19    FORT HARRISON    299,836    $       [**]    Waived 11    ILLIANA HCS
DANVILLE IL    302,911    $       [**]    Waived 21    SIERRA NEVADA HCS   
302,932    $       [**]    NA 21    CENTRAL CALIFORNIA HCS .    316,108   
$       [**]    NA 11    NORTHERN INDIANA HCS    322,354    $       [**]   
Waived 23    ST CLOUD    329,289    $       [**]    NA 6    HAMPTON    332,186
   $       [**]    NA 11    BATTLE CREEK    336,303    $       [**]    Waived 12
   NORTH CHICAGO    339,091    $       [**]    Waived 4    LEBANON    343,370   
$       [**]    NA 1    PROVIDENCE    347,327    $       [**]    NA 23    FORT
MEADE    347,337    $       [**]    NA 6    ASHEVILLE-OTEEN    355,026   
$       [**]    NA 11    ANN ARBOR HCS    382,074    $       [**]    Waived 3   
BRONX    382,621    $       [**]    NA

 

8 of 17



--------------------------------------------------------------------------------

1    TOGUS    383,423    $       [**]    NA 12    MADISON    385,765   
$       [**]    Waived 3    MONTROSE VA HUDSON HCS NY    388,831    $       [**]
   NA 9    LEXINGTON-LEESTOWN    397,443    $       [**]    NA    TOTAL   
14,079,115    $       [**]                  

Single
Award
All
modules
With
Discount

         

400,001 - 800,000

             3    NORTHPORT    405,144    $       [**]    NA 16    MUSKOGEE   
414,778    $       [**]    NA 7    AUGUSTA    419,706    $       [**]    NA 6   
FAYETTEVILLE NC    421,761    $       [**]    NA 6    SALEM    427,951   
$       [**]    NA 9    HUNTINGTON    428,179    $       [**]    NA 5   
MARTINSBURG    429,649    $       [**]    NA 7    MONTGOMERY    432,430   
$       [**]    NA 6    SALISBURY    438,539    $       [**]    NA 6    DURHAM
   443,547    $       [**]    NA 10    CINCINNATI    444,865    $       [**]   
Waived 9    MOUNTAIN HOME    446,211    $       [**]    NA 22    VA SOUTHERN
NEVADA HCS    448,490    $       [**]    NA 11    DETROIT VAMC    455,891   
$       [**]    Waived 4    WILKES BARRE    456,225    $       [**]    NA 10   
DAYTON    458,768    $       [**]    Waived 16    FAYETTEVILLE AR    462,114   
$       [**]    NA 7    CHARLESTON    462,689    $       [**]    NA 21    SAN
FRANCISCO    466,787    $       [**]    NA

 

9 of 17



--------------------------------------------------------------------------------

16    SHREVEPORT    467,362    $       [**]    NA 19    SALT LAKE CITY HTHCARE
   476,437    $       [**]    Waived 7    BIRMINGHAM    495,780    $       [**]
   NA 16    NEW ORLEANS    529,807    $       [**]    NA 9    LOUISVILLE   
529,952    $       [**]    NA 6    RICHMOND    550,961    $       [**]    NA 16
   JACKSON    556,753    $       [**]    NA 16    OKLAHOMA CITY    561,030   
$       [**]    NA 4    PITTSBURGH-UNIV DR    566,075    $       [**]    NA 9   
MEMPHIS    567,583    $       [**]    NA 11    INDIANAPOLIS-10TH ST    571,445
   $       [**]    Waived 4    PHILADELPHIA    594,123    $       [**]    NA 22
   VA LONG BEACH HCS CA    601,225    $       [**]    NA 22    LOMA LINDA   
606,629    $       [**]    NA 18    SOUTHERN ARIZONA HCS    624,486   
$       [**]    Waived 19    DENVER    634,452    $       [**]    Waived 3   
EAST ORANGE    648,854    $       [**]    NA 22    VA SAN DIEGO HCS CA   
651,689    $       [**]    NA 18    NEX MEXICO HCS    661,289    $       [**]   
Waived 21    PALO ALTO-PALO ALTO    661,693    $       [**]    NA 1    WEST
HAVEN    669,407    $       [**]    NA 5    WASHINGTON    682,221   
$       [**]    NA 16    GULF COAST HCS    693,104    $       [**]    NA 8   
MIAMI    693,282    $       [**]    NA 7    COLUMBIA, SC    708,510   
$       [**]    NA 8    W PALM BEACH    717,427    $       [**]    NA 12    VA
CHICAGO HCS    721,139    $       [**]    Waived 1    BOSTON    725,110   
$       [**]    NA

 

10 of 17



--------------------------------------------------------------------------------

12    MILWAUKEE    726,015    $       [**]    Waived 20    PORTLAND    726,647
   $       [**]    Waived 21    NCHC MARTINEZ    749,100    $       [**]    NA
18    PHOENIX    764,841    $       [**]    Waived 12    HINES    774,090   
$       [**]    Waived 9    VA MID TENN HCS NASH TN    775,817    $       [**]
   NA 16    LITTLE ROCK    785,243    $       [**]    NA 7    ATLANTA    795,015
   $       [**]    NA    TOTAL    31,628,317    $       [**]   

 

              

Single
Award
All
modules
With
Discount

         

800,001 – 1,200,000

             5    BALTIMORE    834,347    $       [**]    NA 20    PUGET SOUND
HCS    854,407    $       [**]    Waived 23    MINNEAPOLIS    856,638   
$       [**]    NA 3    N.Y. HARBOR HCS    869,625    $       [**]    NA 8   
SAN JUAN PR    939,293    $       [**]    Waived 17    SAN ANTONIO    946,387   
$       [**]    NA 17    VA CENTRAL TEXAS HCS    990,694    $       [**]   
Waived 16    HOUSTON    1,010,220    $       [**]    NA 8    BAY PINES   
1,059,603    $       [**]    Waived 22    GREATER LA HCS    1,168,923   
$       [**]    NA    TOTAL       $       [**]   

 

11 of 17



--------------------------------------------------------------------------------

              

Single
Award
All
modules
With
Discount

         

1,200,001 – 1,600,000

             10    CLEVELAND-WADE PARK    1,214,270    $       [**]    Waived 15
   VA HEARTLAND-E VH MO    1,265,815    $       [**]    Waived 17    DALLAS   
1,301,575    $       [**]    NA 23    VA NEB-WESTERN IA HCS    1,396,891   
$       [**]    NA 8    N FL/S GA HCS    1,451,935    $       [**]    NA 15   
VAMC HEARTLAND-W KANSAS MO    1,578,946    $       [**]    Waived    TOTAL      
$       [**]                  

Single
Award
All
modules
With
Discount

         

1,600,001 – 2,000,000

             2    UPSTATE N.Y. HCS    1,833,480    $       [**]    NA 8    TAMPA
   1,873,453    $       [**]    NA    TOTAL       $       [**]   

82 current clients

48 new clients

128 total

 

* Prices are representative of a full product suite. Facilities have the option
of ordering individual components if they choose to do so.

 

12 of 17



--------------------------------------------------------------------------------

BEST VALUE

BLANKET PURCHASE AGREEMENT

FEDERAL SUPPLY SCHEDULE

QUADRAMED CORPORATION

In the spirit of the Federal Acquisition Streamlining Act Department of Veterans
Affairs (VA) and QuadraMed Corporation, enter into a cooperative agreement to
further reduce the administrative costs of acquiring commercial items from the
General Service Administration (GSA) Federal Supply Schedule Contract(s)
GS-35F-0171L.

Federal Supply Schedule contract BPA’s eliminate contracting and open market
costs such as: search for sources; the development of technical documents,
solicitations and the evaluation of bids and offers. Teaming Arrangements are
permitted with Federal Supply Schedule contractors in accordance with Federal
Acquisition Regulation (FAR) Part 9.6.

This BPA will further decrease costs, reduce paperwork and save time by
eliminating the need for repetitive, individual purchases from the schedule
contract. The end result is to create a purchasing mechanism for the Government
that works better and costs less.

 

Signatures:     Leonard E. Nale        Name of Contracting Officer     Name of
Offeror/Contractor           Signature of Contracting Officer     Signature of
Offeror/Contractor           Date     Date

 

13 of 17



--------------------------------------------------------------------------------

SOFTWARE LICENSE AGREEMENT

Licensee Name and Address:

Licensee Name: United States Dep’t of Veterans Affairs

This Software License Agreement (“Agreement”) is entered into between QuadraMed
Corporation (“QuadraMed”) and the licensee identified above and its wholly owned
subsidiaries (“Licensee”). In consideration of the mutual obligations described
in this Agreement and other good and valuable consideration, the sufficiency and
receipt of which are hereby severally acknowledged, the parties agree as follows

1. Term and Scope. This Agreement shall become effective as of the date last
signed below (“Effective Date”) and shall continue in effect until terminated.
The Scope of this Agreement is to cover, and to be effective in concurrence
with, a Contract known as VA BPA No. 101-049AH-005.

2. License.

 

  1. QuadraMed grants to Licensee a nonexclusive, nontransferable,
non-sublicensable domestic license, for the term specified in the applicable
Addendum, to use the proprietary software (“Software) and the licensed
supporting materials of the Software (“Documentation”) described in Section 3
herein, as well as the computer programs, data, and related documentation,
including any programs or data embedded in the Software which are owned or
marketed by parties other than QuadraMed (“Third Party Software”). The license
granted is a license to use the number of copies of object/executable code
versions of the Software listed in the Addendum for which Licensee has paid a
license fee. The Software shall be used only on the computer hardware and
operating system designated by Licensee on the Addendum as the system that
Licensee will use to install and operate the Software (the “Equipment”) at the
site specified in the Addendum where the Equipment is physically located (the
“Equipment Site”); and a separate computer hardware and operating system, as
reviewed and approved by QuadraMed, to be used by Licensee for testing Software,
Updates, and Upgrades (“Test System”). These copies may only be used on the
Equipment and for only so long as Licensee complies with the terms of this
license and until Licensee terminates use of the Software or the license is
otherwise terminated. Licensee agrees to notify QuadraMed in writing of any
change in the Equipment Site and such change shall be effective upon QuadraMed’s
express written permission. Throughout the term of the license, Licensee shall
have the right to use the Software solely for Licensee’s intended purpose in its
business. Unless otherwise specified in the Addendum, Licensee may use the
Software only for the purpose of servicing, maintaining and accessing its own
business records. Licensee may not use the Software for any other purpose or to
provide data processing services for any third party or other affiliate of
Licensee. Licensee may not copy the Software except as necessary to use the
Software on the Equipment. Licensee may make one (1) archival backup copy of the
Software licensed. If the Equipment is temporarily inoperable, Licensee may use
up to the authorized number of copies of the Software on a backup machine until
the Equipment is repaired. All QuadraMed and third party trademark and copyright
notices must be included on any copies made. Upon termination of this Agreement,
Licensee agrees to destroy all copies of the Software and Documentation made by
Licensee and to return the original version of the Software, Documentation and
any media provided therewith. Licensee shall keep confidential the contents of
the Software and Documentation, and shall not directly or indirectly rent,
lease, distribute, port, copy, trace, translate, reverse engineer, disassemble,
decompile, modify or create derivative works based on the Software or
Documentation, or cause or permit any other party to do so.

 

  2. (For Federal Government only) If any Software or Documentation is acquired
by or on behalf of a unit or agency of the United States Government, the
Government agrees that such Software or Documentation is “commercial computer
software” or “commercial computer software documentation” and that, absent a
written agreement with QuadraMed to the contrary, the Government’s rights with
respect to such Software or Documentation are, in the case of civilian agency
use, Restricted Rights, as defined in FAR §52.227.19, and if for Department of
Defense use, limited by the terms of this Agreement, pursuant to DFARS
§227.7202. If the Software includes CPT codes which is commercial technical data
and/or computer databases and/or commercial computer software and/or commercial
computer software documentation, as applicable, that were developed exclusively
at private expense by the American Medical Association, 515 N. State Street,
Chicago, Illinois, 60610, United States Government rights to use, modify,
reproduce, release, perform, display, or disclose, these technical data and/or
computer databases and/or commercial computer software and/or commercial
computer software documentation are subject to the Limited Rights restrictions
of DFARS §252.227-7015(b)(2) (June 1995) and/or subject to the restrictions of
DFARS §227.7202-1(a) (June 1995) and DFARS §227.7202-3(a) (June 1995), as
applicable for Department of Defense procurements and the Limited Rights
restrictions of FAR §52.227-14 (June 1987) and/or subject to the Restricted
Rights provisions of FAR §52.227-14 (June 1987) and FAR §52.227-19 (June 1987),
as applicable, and any applicable agency FAR Supplements, for non-Department of
Defense Federal procurements. Notwithstanding anything herein to the contrary,
the parties agree that the restricted rights use restrictions of 52.227 that
pertain to computer software as defined therein are applicable to Software
hereunder, and the limited rights use restrictions that pertain to computer
software documentation as defined therein apply to Documentation hereunder.
Specifically, the parties agree that all software and technical data is and has
been privately developed at the expense of QuadraMed and/or its third pasty
suppliers.

 

14 of 17



--------------------------------------------------------------------------------

3. Documentation. QuadraMed shall provide Licensee with a full set of current
written Documentation. These documents may be changed from time to time by
QuadraMed, and additional documents may be produced from time to time by
QuadraMed. QuadraMed shall provide Licensee with copies of such changes and
additional Documentation if applicable. Upon the prior written approval of
QuadraMed, Licensee may make copies of the Documentation for Licensee’s own
internal use, provided that the Documentation is reproduced with QuadraMed’s
copyright and trademark notices.

4. Title; Reserved Rights. QuadraMed reserves all right, title and interest in
and to the Software and Documentation (including, but not limited to, originals,
translations, compilations and partial copies, if any) and except for the
limited license rights to the Software and Documentation granted herein,
Licensee acquires no rights in or to the Software or the Documentation.

5. Nondisclosure. The parties understand and agree that during the term of this
Agreement, each may have access to information that is confidential to one
another, including but not limited to the following: Software; Documentation;
technical processes and formulas; source codes and other software, benchmark and
performance test results; product designs; sales, cost, and other unpublished
financial information; product and business plans; and projections and marketing
data (“Confidential Information”). Confidential Information does not include
information that (a) is or becomes a part of the public domain through no act or
omission of the other party; (b) was in the other party’s lawful possession
prior to the disclosure and had not been obtained by the other party either
directly or indirectly from the disclosing party; (c) is lawfully disclosed to
the other party by a third party without restriction on disclosure; or (d) is
independently developed by the other party. During and subsequent to the term of
this Agreement, each party shall protect the other party’s Confidential
Information to the same degree that it protects Confidential Information
pertaining to its own business and shall not disclose Confidential Information
to any third party except consultants or auditors that sign a nondisclosure
agreement which similarly protects Confidential Information from further
disclosure. Within ten (10) days after the disclosing party’s request, and in
such party’s sole discretion, the other party shall either return to the
disclosing party originals and all copies of any Confidential Information and
all information, records and materials developed therefrom by the disclosing
party, or destroy the same, other than such Confidential Information as to which
this Agreement expressly provides a continuing right to Licensee to retain at
the time of the request. Money damages will not be an adequate remedy if this
Section 5 is breached and, therefore, either party shall, in addition to any
other legal or equitable remedies, be entitled to seek an injunction or similar
equitable relief against such breach or threatened breach without the necessity
of posting any bond.

6. Warranty.

A. Software. QuadraMed warrants that the Software shall, for a period of ninety
(90) days following the Completion of Functional Test (“Warranty Period”),
operate substantially in accordance with QuadraMed’s then-current published
specifications. In the event that the Software is defective, Licensee shall
provide QuadraMed with written notice of the claimed defect and information
sufficient to permit QuadraMed to recreate the defect. QuadraMed shall use best
efforts to cure said defect within a reasonable period of time or to replace
Licensee’s copy of the Software with another copy of the Software in QuadraMed’s
sole discretion. If QuadraMed is unable to make the Software operate
substantially in accordance with QuadraMed’s then-current published
specifications, Licensee shall be entitled to recover the fees paid to QuadraMed
for the Software license and Licensee shall cease using the applicable Software.
After expiration of the Software Warranty Period, all Support, Maintenance, and
Updates will be available only through QuadraMed’s Software Support and
Maintenance Plan, as described in this Agreement, for so long as Licensee keeps
its account current. These shall be Licensees sole and exclusive remedies. This
warranty shall riot apply if: (1) the Software was not used in accordance with
QuadraMed’s then-current published specifications; (2) the Software was altered,
modified or converted by Licensee; (3) Licensee’s computer(s) malfunctioned and
the malfunction caused the defect; (4) accessories, attachment(s), or other
products not furnished by QuadraMed were used in combination with the Software;
(5) the Software or Equipment is subjected to misuse or alteration, is
improperly installed, improperly maintained or improperly operated
(installation, maintenance, or operation not in accordance with the
Documentation shall be conclusively presumed to be improper); (6) the Software
or Equipment are damaged or fail to operate properly due to causes other than
ordinary use; (7) the Software or Equipment have been altered (including without
limitation any deviation from circuit or structural design as provided by
QuadraMed or installation or removal of QuadraMed features) by anyone other than
QuadraMed or a service agency designated in writing by QuadraMed; (8) Licensee
has not provided or maintained a proper installation environment with all
facilities and equipment prescribed in the Documentation or otherwise prescribed
by QuadraMed (including without limitation failure to provide adequate
electrical power, air conditioning, or humidity control); (9) Licensee has used
supplies or materials in connection with the Software not meeting the standards
set forth in the Documentation or otherwise communicated by QuadraMed to
Licensee; (10) the Software has been serviced or repaired by a party not
approved in writing by QuadraMed; (11) QuadraMed personnel are not given full,
free and safe access to the facility where the Software is installed; or
(12) any other cause within the control of Licensee caused the defect or
malfunction. Notwithstanding the foregoing, however, where a loss of data is
caused by a confirmed failure of the Software, QuadraMed agrees to provide
reasonable assistance to Licensee in the recovery of data for the period from
the latest Licensee backup of the data until the failure, such period not to
exceed twenty-four (24) hours. The foregoing states QuadraMed’s sole
responsibility to Licensee with respect to data loss.

 

15 of 17



--------------------------------------------------------------------------------

“Completion of Functional Test” means the date upon which the first Functional
Test at any of the Equipment Sites is complete. “Functional Test” means the
process of testing the Software to verify that it operates substantially in
accordance with QuadraMed’s then-current published specifications and which may
include functionality, operational, reporting, and integrated testing as
specified in the Addendum.

B. Services. QuadraMed warrants that its Software Support and Maintenance Plan
and consulting services will be performed in a manner consistent with generally
accepted industry standards. This warranty shall be valid for ninety (90) days
from the performance of services. Licensee’s exclusive remedy, and QuadraMed’s
entire liability for services that do not conform to this warranty, shall be the
re-performance of services; or, if QuadraMed is unable to perform the services
as warranted, Licensee shall be entitled to recover the fees paid to QuadraMed
for the nonconforming services.

QUADRAMED DOES NOT WARRANT THAT THE FUNCTIONS PERFORMED BY THE SOFTWARE WILL
MEET LICENSEE’S REQUIREMENTS, THAT THE SOFTWARE WILL OPERATE ERROR FREE, THAT IT
WILL OPERATE UNINTERRUPTEDLY, THAT IT WILL OPERATE IN COMBINATION WITH OTHER
SOFTWARE (EXCEPT AS PERMITTED BY QUADRAMED’S ‘THEN-CURRENT PUBLISHED
SPECIFICATIONS) OR THAT ALL DEFECTS ARE CORRECTABLE. ORAL STATEMENTS MADE BY ANY
OF THE PARTIES MAY NOT BE RELIED UPON AND ARE NOT A PART OF THIS AGREEMENT. THE
FOREGOING WARRANTIES ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INTERFERENCE WITH QUIET
ENJOYMENT, ACCURACY OF THE DATA AND NON-INFRINGEMENT. QUADRAMED WARRANTS THIRD
PARTY SOFTWARE, PRODUCTS OR EQUIPMENT ONLY TO THE EXTENT THAT SUCH THIRD PARTY
HAS WARRANTED THEIR PRODUCT OR EQUIPMENT TO QUADRAMED.

7. Indemnification. QuadraMed shall indemnify and hold Licensee harmless from
any damages or costs incurred by Licensee for any action based on infringement
of a United States patent or copyright as a result of Licensee’s use of
Software, provided that Licensee (1) has notified QuadraMed promptly in writing
of any such claim or suit against Licensee and cooperates fully with QuadraMed,
and permits QuadraMed to defend or settle such claim or suit on behalf of
Licensee; (2) has maintained current maintenance fees, without interruption,
from the date of this Agreement until the date of such claim; (3) has not used
the Software with other software except as permitted by QuadraMed’s then-current
published specifications and has not modified the Software or taken any other
action which nullifies the warranties set forth in Section 6; and (4) has
complied with all of the terms and conditions of this Agreement. QuadraMed shall
have no liability or obligation to Licensee hereunder with respect to any
infringement claim based upon (a) the use of a superseded or altered release of
the Software or Documentation if the infringement would have been avoided by the
use of a current or an unaltered release of the Software or Documentation that
QuadraMed makes available to Licensee; or (b) the combination, operation or use
of any Software or Documentation furnished under this Agreement with software,
hardware or other materials not furnished by QuadraMed if such infringement
would have been avoided by the use of the Software or Documentation without such
software, hardware or other materials. The foregoing states the entire liability
of QuadraMed with respect to the infringement of any United States patent or
copyright by the Software or Documentation. Further, if any Software becomes or,
in QuadraMed’s opinion, is likely to become the subject of any injunction
preventing its use as contemplated herein, QuadraMed may, at its option:
(a) procure for Licensee the right to continue using such Software; (b) replace
or modify such Software so that it becomes non-infringing without substantially
compromising its functionality; or, if (a) and (b) are not reasonably available
to QuadraMed, then (c) terminate Licensees license to the allegedly infringing
Software and pay to Licensee an amount not to exceed the amount of license fees
paid by Licensee for the applicable Software.

8. Limitation of Liability. IN NO EVENT SHALL QUADRAMED OR ANY OF ITS SUPPLIERS
OR AGENTS BE LIABLE FOR LOSS OF PROFIT, GOODWILL OR OTHER CONSEQUENTIAL OR
INCIDENTAL DAMAGES ARISING OUT OF THIS AGREEMENT EVEN IF QUADRAMED IS ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. EXCEPT AS PROVIDED IN SECTION 7, QUADRAMED’S
AND ITS SUPPLIERS’ AND AGENTS’ TOTAL LIABILITY FOR ALL CLAIMS (EXCLUDING
PHYSICAL INJURY OR PROPERTY DAMAGE RESULTING FROM NEGLIGENCE OR WILLFUL
MISCONDUCT) THAT ARISE OUT OF THIS AGREEMENT SHALL NOT EXCEED THE SUM OF THE
LICENSE FEES PAID BY LICENSEE TO QUADRAMED FOR THE SOFTWARE THAT IS THE SUBJECT
MATTER OF THE CLAIM OR CAUSE OF ACTION. THE LIMITATIONS OF LIABILITY AND
DISCLAIMERS SET FORTH IN THIS AGREEMENT ARE INDEPENDENT OF ANY OTHER REMEDY SET
FORTH IN THIS AGREEMENT AND ARE INTENDED TO APPLY WHETHER OR NOT ANY OTHER
REMEDY FAILS OF ITS ESSENTIAL PURPOSE. THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE LIMITATIONS OF LIABILITY AND DISCLAIMERS SET FORTH IN THIS AGREEMENT ARE AN
ESSENTIAL BASIS OF THE BARGAIN BETWEEN THE PARTIES AND THAT THE FEES AND/OR
OTHER CONSIDERATIONS PAYABLE HEREUNDER WOULD BE SUBSTANTIALLY DIFFERENT IN THE
ABSENCE OF THE FOREGOING.

 

16 of 17



--------------------------------------------------------------------------------

Accepted by LICENSEE:     Accepted by QUADRAMED CORPORATION: By:         By:    
Print Name:         Print Name:   David W. Wells Title:         Title:  
Director of Contracts Date:         Date:   April 26, 2005

 

17 of 17